DETAILED ACTION
This Office action is in response to the amendment filed on 09/08/2022. Claims 1-9 are pending. Claim 8 has been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slowed rate” in claim 8 is a relative term which renders the claim indefinite. The term “slowed rate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Behrens EP0475489.
Claim 8, Behrens discloses an assembly (Fig.1) configured to manage a flow of storm water that enters a drainage system of a roof (Fig. 1), the assembly comprising: 
a plurality of substantially horizontally extending layers (1, 2, 3, 4, 5, 9, 10 - see horizontally extending layers), those layers comprising: 
a solar panel support layer (2, Fig. 1), 
a retention layer (3, 4, Fig. 1), 
a friction layer (combination of 5, 9, 10, Fig. 1), 
the friction layer comprised of a top sheet (9, Fig. 1) and a bottom sheet (10, Fig. 1) joined by a plurality of pliable threads (5, Fig. 1; col 3: 21-26), the bottom sheet and top sheet comprising a woven synthetic polymeric material (9, 10, Fig. 1; col 3: 21-26 - fleece mat of plastic material); 
the friction layer releases the storm water at a slowed rate (based on the woven fleece material), 
the slowed rate is related to a tightness of the woven synthetic polymeric material of the top sheet and a density or thread count of the plurality of substantially intermediate pliable threads.
However, Behrens discloses the thread are roughly woven between woven fleece of plastic layers 9 and 10 that are water absorbing and permeable, Behrens does not specifically teach the threads being substantially vertically-oriented. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to form the threads vertically-oriented between the top and bottom layers in order to have allowed for a more ideal and effective draining layer while properly securing the top and bottom layer. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Behrens EP0475489 as applied to claim 8 above, in view of Funke EP0875637.
Claim 9, Behrens discloses a detention layer (1, Fig. 1) but fails to disclose a smaller vertical flow resistance and detention layer having a small vertical flow resistance and a large horizontal flow resistance, and further comprising a vertical polymeric honeycomb structure.
Funke before the effective filing date discloses an assembly (Fig. 1, 3, 19) configured to manage a flow of storm water that enters a drainage system of a roof (Fig. 1), the assembly comprising: a plurality of substantially horizontally extending layers (4, 5, 6, 14, 23, 25, Fig. 1, 3, 6, 12, 19, 20), those layers comprising: a vegetation layer (7, 23, 44, Fig. 1, 3, 19, 20), a detention layer (14, 25, 43, Fig. 1, 2a, 3, 4, 6, 19), and a friction layer (4, 5, 6, Fig. 1, 3, 12, 19); the detention layer having a small vertical flow resistance and a large horizontal flow resistance, and further comprising a vertical polymeric honeycomb structure (14, 25, Fig. 1, 2a, 3, 4, 6, 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the detention layer of Behrens's assembly by employing the honeycomb grid structure taught by Funke, in order to have allowed for better retention of the nutrient substrate on sloped rooftops, while also offering greater protection from environmental factors.

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. Applicant argued that the art fails to suggest the friction layer releases the storm water at a slowed rate the slowed rate is related to a tightness of the woven synthetic polymeric material of the top sheet and a density or thread count of the plurality of substantially intermediate pliable threads. Examiner disagrees with Applicant’s conclusion as the term slowed rate is relative. Slowed rate as compare with what exactly. Examiner maintains that water flowing freely would be slowed when passing through a top and bottom fine-woven fleece of plastic material textile with an intermediate woven mat of hard plastic thread.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633